                                                     May 9, 2019

VIA ECF
Honorable A. Kathleen Tomlinson
United States Magistrate Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

               Re:    Ajay Bahl v. New York College of Osteopathic Medicine of New York
                      Institute of Technology, et al., 14-CV-04020 (AKT)

Dear Judge Tomlinson:

        This firm represents Defendant New York Institute of Technology (“NYIT”), improperly
named herein as New York College of Osteopathic Medicine of New York Institute of
Technology, in the above-referenced action. I write on behalf of Plaintiff Ajay Bahl and NYIT to
respectfully request an adjournment of the deadline to submit a proposed joint expert discovery
schedule from May 9, 2019 until May 24, 2019. This is the same deadline that was broached by
Your Honor during the April 25, 2019 status conference for NYIT to submit a one-page letter
setting forth its proposed basis for summary judgment and the parties’ proposed summary
judgment briefing schedule.

       Although counsel for the parties have conferred concerning any remaining expert
discovery to be conducted in this action, Plaintiff’s counsel were not involved with the initial
expert discovery that was conducted on this case. As such, counsel for the parties require
additional time to further assess the need for any expert discovery and to set a proposed schedule
based on the availability of any designated experts.

       Thank you for Your Honor’s consideration of the parties’ request.
C L IF TO N B U DD & D E M A RI A ,   LLP
Honorable A. Kathleen Tomlinson
May 9, 2019
Page 2




                                                   Respectfully Submitted,

                                                   CLIFTON BUDD & DEMARIA, LLP
                                                   Attorneys for New York Institute of
                                                   Technology


                                            By:    _______________________________
                                                   Douglas P. Catalano
                                                   Stefanie R. Toren
                                                   Stephen P. Pischl

cc:    VIA ECF
       Jason H. Ehrenberg, Esq.
       Peter K. Tompa, Esq.




                                             -2-
